Exhibit 10.15
 
BUSINESS ADVISORY AND FINANCIAL CONSULTING SERVICES AGREEMENT


This Business Advisory and Financial Consulting Services Agreement (the
“Business Agreement”), is entered into and effective as of the 1st day of March,
2010 by and between Antoinette Boquiren (hereinafter referred to as the
“Business Consultant”) and GreenChek Technology Inc. a Nevada incorporated
company (hereinafter referred to as the “Corporation”), (collectively referred
to herein as the “Parties”).


Preliminary Statement: The Corporation desires to be assured of the association
and services of the Business Consultant in order to avail itself of the Business
Consultant's experience, skills, abilities, knowledge, and background to
facilitate long range strategic planning, and to advise the Corporation in
business and/or financial and merger/acquisition matters and is therefore
willing to engage Business Consultant upon the terms and conditions set forth
herein. Business Consultant desires to be assured, and Corporation desires to
assure Business Consultant, that, if Business Consultant associates with
Corporation and allocates its resources necessary to provide Corporation with
its business advisory and consulting services, Business Consultant will be paid
the consideration described herein and said consideration will be non
refundable, regardless of the circumstances.


Business Consultant agrees to be engaged and retained by Corporation for a
period of six months subject to the terms and conditions set forth herein.


NOW, THEREFORE, in consideration of the foregoing, of the mutual promises
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the Parties hereto agree as
follows:


1. Engagement. Corporation hereby engages Business Consultant on a non-exclusive
basis, and Business Consultant hereby accepts the engagement to become a
business and financial Consultant to Corporation and to render such advice,
consultation,information, and services to the Directors and/or Officers of
Corporationregarding general financial and business matters including, but not
limited to the following:


1.1 Advice and Counsel. Business Consultant will provide advice and counsel
regarding Corporation's strategic business plans, strategy and negotiations with
potential business strategic partnering, corporate planning and or other general
business consulting needs as expressed by Corporation.
 
a) Business Consultant will review and assess various financing strategies and
solutions with Corporation. Business Consultant will help Corporation determine
desirable financing amounts, terms, and structure.


Business Consultant will assist Corporation in determining Corproation's proper
capital structure. The services which are contemplated under this Agreement
shall not relate in any way to the offer or sale of securities in any
capital-raising transaction and shall not directly or indirectly promote or
maintain a market
for the Corporation's securities. None of the services contemplated under this
Agreement shall relate in any way to the raising of
capital, promotion of the Corporation's securities or investor relations.
 
 
1

--------------------------------------------------------------------------------

 
 
Business Consultant will provide general advice and counsel to Corporation
regarding the structuring of its business. At Corporation's request, Business
Consultant is available to be materially involved in negotiating acquisition
terms and structure, and assisting with due diligence and documentation (see
Section 1.3 for additional details and compensation structure).


Business Consultant will assist Corporation in the development and/or refinement
of the strategic growth plan for the next six (6) months and related
communications materials.


Business Consultant will assist Corporation with corporate governance structure
involving Corporation's Board of Directors and committees. Business Consultant
will also assist with the development and implementation of management and
director compensation programs.


Business Consultant will assist Corporation in determining the short-term and
long-term requirements for Corporation's financial reporting function.


1.2 Corporation Transaction Due Diligence. Business Consultant will participate
and assist Corporation in the due diligence process, where possible, on all
proposed financial transactions affecting Corporation of which Business
Consultant is notified in writing in advance, including conducting investigation
of and providing advice on the financial, valuation and stock price implications
of the proposed transaction(s).


1.3 Mergers and Acquisitions. Business Consultant will provide assistance to
Corporation, as mutually agreed, in introducing and/or assisting Corporation in
identifying, acquiring, merging, and/or divesting on a non-exclusive basis, from
time to time, as Consultant deems appropriate in its sole discretion, assisting
in due-diligence, recommending transaction terms and providing advice and
assistance during negotiations, as needed. It is expressly understood that
Consultant shall have no power to bind Corporation to any contract or
transaction obligation.


Business Consultant will introduce and/or assist the Corporation with one or
more parties who might be interested in (whether by way of merger,
consolidation, asset purchase, technology license, or substantially similar
transaction) either, (a) acquiring some or all of Corporation's assets or, (b)
selling some or all of their own assets to Corporation and/or, (c) entering into
some form of strategic alliance with Corporation. Specifically, Business
Consultant is available to assist Corporation with the review of target company
financials and due diligence, and with the proposed valuation and structure of
acquisitions. At Corporation's request, Business Consultant will act as
Corporation's agent and sponsor in negotiations with acquisition targets,
demonstrating to target companies that Corporation has the support of Business
Consultant as Corporation pursues growth and development plans and strategies.
Business Consultant is also available to assist Corporation with the
documentation of transactions, including letters of intent, definitive
agreements, and other closing documents.
 
 
2

--------------------------------------------------------------------------------

 

If Business Consultant is materially involved in a completed transaction with a
company introduced BY Corporation, Corporation agrees to pay Business Consultant
five percent (5%) of the total value of the transaction in the same ratio of
cash and/ or stock as the transaction. "Total value" shall include, but is not
limited to cash, cash equivalents, stock, and the value of any consideration
other than cash paid or received by Corporation. If Business Consultant is
materially involved in a completed transaction with a company introduced BY
Business Consultant, Corporation agrees to pay Business Consultant eight percent
(8%) of the total value of the transaction in the same ratio of cash and / or
stock as the transaction.


1.4 Additional Duties. Corporation and Business Consultant shall mutually agree,
in writing, for any additional duties that Business Consultant may provide to
Corporation for compensation paid or payable by Corporation under this
Agreement. Although there is no requirement to do so, such additional
agreement(s) may be attached hereto and made a part hereof by written amendments
to be listed as "Exhibits" beginning with "Exhibit A" and initialed by both
parties.


2. Compensation to Business Consultant.


2.1 Advisory Fee. As express consideration for Business Consultant entering into
this Agreement and for the business advisory and financial consulting services
to be performed herein, Corporation shall issue a fee of 3,500,000 restricted
common shares due upon execution of this agreement.
 
2.2 The Corporation shall pay or reimburse Business Consultant for all
reasonable, documented out-of-pocket expenses incurred by Business Consultant in
performing Advisory Services (including, but not limited to, reasonable travel,
hotel and meal expenses incurred by Business Consultant's employees and
representatives in connection with the performance of Advisory Services and in
accordance with the Business Consultant's applicable travel and expense
policies). Business Consultant may invoice the Corporation periodically for all
such expenses incurred, which invoice shall be accompanied by reasonable
documentation of all expenses then being invoiced, and the Corporation shall pay
Business Consultant the amount of such invoice within ten (10) days of the
receipt of such invoice.


IN WITNESS WHEREOF, this Business Advisory and Financial Consulting Services
Agreement has been duly executed by the parties this 1st day of March 2010.


Corporation:


Signed By:    /s/ Lincoln Parke              
GREENCHEK TECHNOLOGY INC.


Business Consultant:


Signed By:    /s/ Antoinette Boquiren            
ANTOINETTE BOQUIREN
 
 
3
